                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 18-1927-GW(SHKx)                                         Date      November 19, 2018
 Title             Natasha Salgado v. International Brotherhood of Boilermakers, Iron Ship Builders
                   Blacksmiths, Forgers and Helpers/LDG No. 92, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie Thibodeuax
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Aarin A. Zeif                                   Francisco M.A. Delgado
 PROCEEDINGS:                PLAINTIFF'S MOTION FOR REMAND TO THE SUPERIOR COURT
                             OF CALIFORNIA, COUNTY OF SAN BERNARDINO AND REQUEST
                             FOR ATTORNEY'S FEES [13]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would GRANT Plaintiff’s Motion to Remand to San Bernardino County Superior
Court. However, the court would DENY Plaintiff’s request for costs and attorneys’ fees.




                                                                                                  :     06
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Salgado v. Int'l Bhd. of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers, and Helpers, LDG No.
92.; Case No. 5:18-cv-01927-GW-SHK; Tentative Ruling on Motion to Remand




I.     Background
       A. Factual Background
       Natasha Salgado (“Plaintiff”) filed a Complaint in the Superior Court of the State of
California, County of San Bernardino, against International Brotherhood of Boilermakers, Iron
Ship Builders, Blacksmiths, Forgers and Helpers, Lodge #92 (“Defendant”) and Does 1 through
25 for: (1) failure to pay minimum wage, (2) failure to provide itemized statement to employee,
(3) failure to pay upon termination or quitting employee, (4) unfair business practices, (4) failure
to pay overtime, (5) wrongful termination in violation of public policy, and (6) violation of
California Labor Code § 1102.5. See generally Plaintiff’s Complaint (“Compl.”), Docket No. 1-
1. All claims are based on California law. Plaintiff alleges the following:
       Defendant is in violation of California Labor Code § 1197 and the Industrial Welfare
Commission Wage Orders because Plaintiff was not paid minimum wages for all hours worked
for Defendant. Id. ¶ 7. Defendant also violated California Labor Code §§ 510(a), 1194 and the
Industrial Welfare Commission Wage Orders by failing and refusing to pay the required overtime
wage premiums for overtime worked. Id. ¶¶ 23-25. Defendant is required by law to provide an
itemized statement to Plaintiff under California Labor Code § 226. Id. ¶ 10. But Plaintiff has
suffered injury from never receiving paychecks in violation of California Labor Code § 226. Id. ¶
12. Defendant refused and/or willfully failed to pay all wages owed to Plaintiff at the time of
discharge in violation of California Labor Code §§ 201, 202, and 203. Id. ¶¶ 15-16. Defendant
has engaged in unlawful business practices in violation of California Business and Professions
Code § 17200 et. seq. by failing to pay proper wages to Plaintiff. Id. ¶¶ 19-21.
       In addition, Defendant deliberately, intentionally, and wrongfully terminated Plaintiff on
the belief Plaintiff had disclosed, would disclose or may disclose information concerning unlawful
activity. Id. ¶ 29. Defendant violated California Labor Code § 1102.5 by terminating Plaintiff in
retaliation for Plaintiff disclosing information or believing that Plaintiff would disclose
information concerning unlawful activity. Id. ¶¶ 33-35.




                                                 1
       Defendant removed the case to this Court on September 10, 2018, asserting the existence
of subject matter jurisdiction based on federal question jurisdiction. See generally Notice of
Removal (“NOR”), Docket No. 1. Defendant argued there was federal question jurisdiction
because the Labor Management Relations Act (“LMRA”) completely preempts Plaintiff’s state
law claims. Id. Defendant reasoned the existence of a collective bargaining agreement (“CBA”)
governing Plaintiff’s employment and the rights created by it, as well as the need to interpret the
CBA, triggers complete preemption such that the Court has subject matter jurisdiction to decide
the case. Id.
       B. Procedural Background
       Pending before the Court is Plaintiff’s motion to remand. See Plaintiff’s Notice of Motion
and Motion to Remand Case (“MTR”), Docket No. 13. Defendant opposed the MTR. See
Defendant’s Opposition to Plaintiff’s Motion to Remand (“Opp’n”), Docket No. 15. Plaintiff filed
a reply. See Plaintiff’s Reply in Support of its Motion to Remand (“Reply”), Docket No. 17.
II.    Defendants’ Motion to Remand
       A. Legal Standard – Remand and LMRA Complete Preemption
       Generally speaking, “the presence or absence of federal-question jurisdiction is governed
by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar
Inc. v. Williams, 482 U.S. 386, 392 (1987). Therefore, “[t]he rule makes the plaintiff the master
of the claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.” Id.
However, there is an exception, known as the “complete preemption doctrine,” which applies
where “the Court has concluded that the pre-emptive force of a statute is so ‘extraordinary’ that it
‘converts an ordinary state common-law complaint into one stating a federal claim for purposes of
the well-pleaded complaint rule.’” Id. (quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65
(1987)).
       Section 301 of the LMRA states:
       Suits for violation of contracts between an employer and a labor organization
       representing employees in an industry affecting commerce as defined in this
       chapter, or between any such labor organizations, may be brought in any district
       court of the United States having jurisdiction of the parties, without respect to the
       amount in controversy or without regard to the citizenship of the parties.

29 U.S.C. § 185(a). The Supreme Court has explained, the “preemptive force of section 301 is so

                                                 2
powerful as to displace entirely any state cause of action for violation of contracts between an
employer and a labor organization.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
U.S. 1, 23 (1983). Additionally, the Supreme Court has instructed that “[s]ection 301 governs
claims founded directly on rights created by collective-bargaining agreements, and also claims
‘substantially dependent on analysis of a collective-bargaining agreement.’” Caterpillar, 482 U.S.
at 393 (quoting Int’l Bhd. of Elec. Workers v. Hechler, 481 U.S. 851, 859 n.3 (1987)); see also
Textile Workers v. Lincoln Mills, 353 U.S. 448, 456 (1957) (noting that section 301 was a
congressional directive to the federal courts to fashion a body of federal common law to be used
to address disputes arising out of labor contracts); Allis–Chalmers Corp. v. Lueck, 471 U.S. 202,
211-12 (1985) (quoting Bowen v. U.S. Postal Serv., 459 U.S. 212, 224-25 (1983)) (“If the policies
that animate § 301 are to be given their proper range . . . [they] require that ‘the relationships
created by [a collective-bargaining] agreement’ be defined by application of ‘an evolving federal
common law grounded in national labor policy.’”). Thus, suits between individuals and their
employers sometimes implicate LMRA preemption when a CBA is involved. Once preempted,
“any claim purportedly based on [a] . . . state law is considered, from its inception, a federal claim,
and therefore arises under federal law.” Caterpillar, 482 U.S. at 393.
       In Burnside v. Kiewit Pacific Corp., 491 F.3d 1053, 1059 (9th Cir. 2007), the Ninth Circuit
distilled the history and preemptive scope of section 301 that has been established by the Supreme
Court and in this Circuit, and formulated two lines of inquiry to assess whether a defendant can
establish complete preemption under the LMRA. The first is an “inquiry into whether the asserted
cause of action involves a right conferred upon an employee by virtue of state law, not by a CBA.
If the right exists solely as a result of the CBA, then the claim is preempted, and our analysis ends
there.” Id. (emphasis added); see Lueck, 471 U.S. at 212 (holding that section 301 cannot “preempt
state rules that proscribe conduct, or establish rights and obligations, independent of a labor
contract”); Caterpillar, 482 U.S. at 394 (concluding that section 301 only “governs claims founded
directly on rights created by collective-bargaining agreements”). “[T]o determine whether a
particular right inheres in state law or, instead, is grounded in a CBA, the Court has instructed us
to consider the legal character of a claim, as independent of rights under the collective-bargaining
agreement [and] not whether a grievance arising from precisely the same set of facts could be
pursued.” Burnside, 491 F.3d at 1060 (quoting Livadas v. Bradshaw, 512 U.S. 107, 123 (1994))
(emphasis added) (internal quotations and emphasis omitted). In addition, the Supreme Court has

                                                  3
clearly stated “that reliance on the CBA as an aspect of a defense is not enough to ‘inject[ ] a
federal question into an action that asserts what is plainly a state-law claim.’” Id. (emphasis added)
(citing Caterpillar, 482 U.S. at 398-99).1
         The Burnside Court then identified the second line of inquiry: “[i]f, however, the right
exists independently of the CBA, we must still consider whether it is nevertheless ‘substantially
dependent on analysis of a collective-bargaining agreement.’” Id. (emphasis added) (citing
Caterpillar, 482 U.S. at 394 (quoting Hechler, 481 U.S. at 859 n.3 (1987))). “[T]o determine
whether a state law right is “substantially dependent” on the terms of a CBA . . . the Court directs
us to decide whether the claim can be resolved by ‘look[ing] to’ versus interpreting the CBA.” Id.
(internal citations omitted). The former does not provide a basis for complete preemption. See
Livadas, 512 U.S. at 124 (“[W]hen the meaning of contract terms is not the subject of dispute, the
bare fact that a [CBA] will be consulted in the course of state-law litigation plainly does not require
the claim to be extinguished.”).             Along these same lines, merely “alleging a hypothetical
connection between the claim and the terms of the CBA is not enough to preempt the claim.”
Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001).
         B. Analysis
         Plaintiff first argues that because this action does not involve a dispute between an
employer and her union, but involves a dispute between an employee and her employer that just
so happens to be a union, the action sounds in state law and the CBA does not need to be
interpreted. MTR at 5-6. Therefore, Plaintiff argues, her claims are not completely preempted by
section 301 of the LMRA and the Court lacks jurisdiction over this matter. Id. But actions between
employees and employers (whether or not those employers are themselves unions) can still be
subject to LMRA preemption. See, e.g., Caterpillar, 482 U.S. at 390; Burnside, 491 F.3d at 1055.
         Unsurprisingly, Defendant argues that each of Plaintiff’s seven claims are completely
preempted under one or more of the Burnside inquiries because even though this action involves
a dispute between an employee and her employer (that just so happens to be a union), Plaintiff’s
employment was still subject to a CBA between Defendant and IUPAT District Council
88/Professional & Clerical Workers Local Union 2348. The Court concludes that it can safely



1
  The Court noted the long-established notion that “the plaintiff is the master of the complaint” and reasoned that if
the defendant could manipulate “the forum in which the claim shall be litigated” based on the substance of his
defense, “the plaintiff would be master of nothing.” Caterpillar Inc. v. Williams, 482 U.S. 386, 398-99 (1987).

                                                           4
consider the CBA on this motion because Defendant has asserted in both its NOR and Opp’n that
the CBA governs Plaintiff’s employment and Plaintiff has not disputed that contention. See, e.g.,
Vasserman v. Henry Mayo Newhall Mem’l Hosp., 65 F.Supp.3d 932, 941 (C.D. Cal. 2014);
Kenneth Rothschild Trust v. Witter, 199 F.Supp.2d 993, 999 n.19 (C.D. Cal. 2002); cf. Densmore
v. Mission Linen Supply, 164 F.Supp.3d 1180, 1187 (E.D. Cal. 2016). Indeed, Plaintiff admits in
her motion that she is a member of a union.
       With that in mind, the Court will briefly dispose of Defendant’s argument founded upon
the first Burnside inquiry. Defendant argues that Plaintiff’s fifth cause of action for failure to pay
overtime wages is completely preempted by section 301 because it seeks to vindicate rights and
duties created by the CBA − rights concerning overtime pay. Opp’n at 9-10. Plaintiff contends
that none of its seven claims are completely preempted under section 301 because the rights she is
attempting to vindicate exist independently of the CBA. MTR at 3-5; Reply at 3-4. In both Lueck
and Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399 (1988), the Supreme Court
“underscored the point that § 301 cannot be read broadly to pre-empt nonnegotiable rights
conferred on individual employees as a matter of state law” and the ultimate question is whether
the right exists independent of the CBA, not whether recovery under the same set of facts can be
pursued under the CBA, “that decides whether a state cause of action may go forward.” Livadas,
512 U.S. at 124-25. Here, although Defendant attempts to argue Articles IV and VIII of the CBA
grant union members rights to overtime wages regardless of whether they are eligible for overtime
wages under state or federal law, that fact is not the controlling consideration. Plaintiff is plainly
relying on her right to overtime under California law − a right independent of the CBA. Compl.
¶¶ 23, 25. And, Plaintiff’s claim is also not predicated on any right she may have, under the CBA,
to recover under such a claim. Thus, the Court would find Plaintiff’s fifth cause of action for
failure to pay overtime wages is not completely preempted under the first Burnside inquiry because
the rights to overtime wages are conferred by state statute independent of the CBA.
               1. Plaintiff’s First through Fifth Claims
       Plaintiff argues that her claims are not completely preempted by section 301 under the
second Burnside inquiry either because Burnside held the plaintiff’s “wage claim would depend
on the interpretation of the California Supreme Court case Morillion v. Royal Packing Co., 22
Cal.4th 575, 578,” her wage and overtime wage claims “would likewise require interpretation
under Morillion” and—most generally and importantly − they would not depend upon

                                                  5
interpretation of the CBA. Reply at 3. Plaintiff also argues that all of her other five claims are not
completely preempted by section 301 under the second Burnside inquiry because they do not
constitute a dispute concerning the meaning of the CBA or concerning the construction of the
CBA. MTR at 4-5; Reply at 3-5.
       Defendant responds that Plaintiff’s first claim for failure to pay minimum wages claim is
preempted under the second Burnside inquiry because that claim is substantially dependent on
interpretation of the CBA. Opp’n at 8. Defendant then argues that Plaintiff’s fifth claim for failure
to pay overtime wages claim is derivative of Plaintiff’s argument that Defendant failed to pay her
minimum wages for all hours worked and for the same reasons is completely preempted. Id. at 8.
Defendant further contends that Plaintiff’s second and third claims for failure to provide itemized
wage statements and for failure to pay upon termination, respectively, are derivative of Plaintiff’s
argument that Defendant failed to pay her minimum wages for all hours worked and for the same
reasons are completely preempted. Id. at 10. Lastly, Defendant argues that Plaintiff’s fourth claim
for unfair business practices is derivative of Plaintiff’s first through third and fifth claims, and is
similarly preempted because it relies on interpretation of the CBA. As such, the court will address
these claims together.
       In making her argument, Plaintiff relies on Burnside for the proposition that her claims can
be resolved without interpretation of the CBA. In Burnside, the Court addressed the Ninth Circuit
authorities citied by the parties in that case, Firestone v. S. Cal. Gas Co., 219 F.3d 1063, 1066 (9th
Cir. 2000) and Gregory, 317 F.3d at 1053, to resolve whether the plaintiff’s claims were
completely preempted by section 301. Burnside, 491 F.3d at 1073. The importance for this case
lies in the Ninth Circuit’s distinction of the two cases.
       In Firestone, the Ninth Circuit held the employee’s overtime claim was preempted by
section 301 because “determining whether an employee was receiving a ‘premium wage rate’ for
overtime under a CBA, such that the employer would be exempt from section 510 of the California
Labor Code, was a dispute that could not be resolved without interpretation of the agreement,”
while in Gregory the Ninth Circuit held the employee’s overtime claim was not preempted by
section 301 because the dispute was not over the “method” of calculating overtime but the “result”:
whether the overtime was paid. Id. (citing Firestone, 219 F.3d at 1066 and Gregory, 317 F.3d at
1053). The Burnside Court noted the preemption answer was provided by the Supreme Court in
Livadas, where the employee never disputed how much her employer owed her but actually

                                                  6
disputed the fact that her employer failed to pay her immediately upon discharge, and where the
Supreme Court held that “the mere need to ‘look to’ the collective-bargaining agreement for
damages computation is not reason to hold the state-law claim defeated by section 301.” Id. (citing
Livadas, 512 U.S. at 125).
         In making its argument, Defendant relies on the work week hour and overtime rights
provisions in Article IV, Sections 1-2, the overtime wage rate provisions in Article IV, Section 3
and Article VII, Section 1, and the grievance process and binding arbitration provisions in Article
XI, Sections 1-4. Opp’n at 8-10. Here, although the Defendant repeatedly cites to language in the
CBA that contains the work week hours, wage rates, and overtime rates, Defendant never actually
says why the Court would need to interpret the CBA or those provisions specifically. Like in
Burnside, Gregory, and Livadas, here (at least, according to what the allegations in the Complaint
reveal) Plaintiff is not disputing the manner in which the rates are calculated, nor is Plaintiff
disputing the meaning of a term in the CBA or the construction of the CBA itself. Plaintiff is
disputing the “result”: whether she was paid appropriately for all hours worked and for all overtime
hours.
         Furthermore, the Court is similarly unconvinced by Defendant’s argument that the wage
and overtime claims are completely preempted under the second Burnside inquiry because the
grievance and binding arbitration provisions in the CBA will require the Court to interpret the
CBA. Opp’n at 7-10. Defendant cites the grievance and binding arbitration provisions but does
not attempt to explain why they require this Court to interpret the CBA or those provisions in
particular. Opp’n at 8-9.
         In making its grievance/arbitration-based argument, Defendant relies in part on Alaska
Airlines Inc. v. Schurke, 898 F.3d 904, 921 (9th Cir. 2018) (en banc), petition for cert. filed, (U.S.
Nov. 2, 2018) (No. 18-579) and Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1032
(9th Cir. 2016). In Schurke, the Ninth Circuit held that a plaintiff seeking vacation and sick pay
under state law was not preempted by the LMRA even though the CBA had to be consulted to
confirm the existence of accrued vacation days. Id. at 928. The Schurke Court reasoned that
simply because “a state law cause of action is conditioned on some term or condition of
employment that was collectively bargained, rather than unilaterally established by the employer,
does not itself create a CBA dispute.” Id. at 916. Although Defendant cites Schurke for support,
a proper reading of the case in conjunction with other Supreme Court and Ninth Circuit

                                                  7
jurisprudence indicates that it actually stands for the recognized proposition that a state law cause
of action that simply refers to some term in the CBA does not in and of itself create a dispute about
the meaning or construction of the CBA.
       As noted, Defendant also relies on Kobold for the proposition that resolution of the
Plaintiff’s claims necessarily require an interpretation of the CBA. However, as the Ninth Circuit
subsequently noted in McCray v. Marriot Hotel Servs., Inc., interpretation was required in Kobold:
       because before the court “could calculate the total amount Kobold is owed, it must
       determine which of the shifts she worked qualified for premium pay.” And the
       definition of which shifts qualified for premium pay was contained not within the
       state law under which the action arose, but rather was based on the terms of the
       CBA. Because there was a live dispute over the meaning of a particular provision
       of the relevant CBA, resolving the case would mean that the court “must interpret,
       not just refer to or look at” the agreement.

902 F.3d 1005, 1012 (9th Cir. 2018) (second emphasis added) (internal citations omitted). Unlike
in Kobold, where the Court held section 301 preempted the plaintiff’s claims because the statute
under which the plaintiff’s claim arose did not define which shifts qualified for overtime pay,
thereby requiring the Court to interpret the CBA, here California Labor Code § 510 provides which
hours qualify for overtime pay. The mere fact that the Court may reference the CBA is not
sufficient to trigger complete preemption.
       Similarly, the mere existence of a grievance/arbitration procedure in a CBA is not enough
to lead to complete preemption under the LMRA. Opp’n at 8-9. It is true that “[u]nder a collective
bargaining agreement like the ones in these cases, an employee usually cannot succeed in a suit
under § 301 to vindicate personal contract-based rights unless the contractual grievance-arbitration
procedure is invoked on her behalf or on behalf of a group of employees of which she is part.”
Kobold, 832 F.3d at 1034 (emphasis added). However, this is not a suit under section 301;
Plaintiff’s claims are state law claims. The holding made by the Court in Kobold was not based
on the grievance procedure like Defendant seemingly suggests − the court based its holding on the
fact that the CBA had to be interpreted. Id. at 1036.
       Thus, the Court would find Plaintiff’s wage and overtime claims are not completely
preempted by section 301 under the second Burnside inquiry. The Court would extend the same
reasoning to Plaintiff’s second, third, and fourth claims because they are derivative of the
Plaintiff’s wage and overtime claims.


                                                 8
                  2. Termination-Based Claims
         Plaintiff argues that her wrongful termination claim and her claim for violation of
California Labor Code § 1102.5 are based upon rights conferred independent of the CBA and can
also be resolved without interpretation of the CBA. MTR at 5; Reply at 5. Defendant responds
that Plaintiff’s sixth and seventh claims are completely preempted by section 301 under the
second Burnside inquiry for the same reasons discussed above. As to these claims, Defendant
points to the just cause provisions in Article I, Section 3, and the grievance process and binding
arbitration provisions in Article XI, Sections 1-4. Opp’n at 11-12. While the Plaintiff relies on a
district court case and two other Ninth Circuit cases,2 the Court’s own research indicates that the
law as to section 301 preemption for wrongful termination claims is well-established, and fits
within the same principles outlined in Burnside. See Paige v. Kaiser Co., 826 F.3d 857, 863 (9th
Cir. 1987) (holding the plaintiff’s claim for wrongful termination of public policy was not
completely preempted by section 301 because the claim was not intertwined with or substantially
dependent upon consideration of the terms of the CBA); Deschene v. Pinole Point Steel Co., 76
Cal.App.4th 33, 42 (1999) (holding the wrongful termination was not preempted by section 301
because “the issues before the court in this case, as in Lingle, are factual ones which could be
resolved without the necessity of construing the provisions of the CBA and therefore this state
law claim is independent of the CBA for the purposes of the LMRA section 301 preemption”).
         Likewise, in Lingle, 486 U.S. at 408, the Supreme Court held the retaliatory discharge
claim was not preempted by section 301 because “as long as the state-law claim can be resolved
without interpreting the agreement itself, the claim is ‘independent’ of the agreement for § 301
pre-emption purposes.” See Crosby v. Cooper B-Line, Inc., 725 F.3d 795, 801 (7th Cir. 2013)
(holding a retaliatory discharge claim under Indiana law was not preempted by section 301
because “[i]t is not ordinarily necessary to consult the terms of a labor contract to know whether
an employee was discharged, nor would the contract be required to explain why the discharge
occurred”). The same is true here, or at least Defendant has not convincingly demonstrated
otherwise.


2
  Plaintiff cites to Emrick v. Fujitec Am., Inc., No. C-04-04514 MJJ, 2005 WL 162235, *8 (N.D. Cal. Jan. 24, 2005),
Local 246 Util., Workers Union v. S. Cal. Edison Co., 83 F.3d 292, 297 (9th Cir. 1996), and Wren v. Stetten Constr.
Co., 654 F.2d 529, 535 (9th Cir. 1981). The Court finds the cases it cites above more persuasive than those relied on
by Plaintiff for determining whether the termination-based claims are completely preempted by section 301 under
the second Burnside inquiry.

                                                         9
       Defendant offers no new arguments as to why Plaintiff’s sixth and seventh claims are
completely preempted by section 301 under the second Burnside inquiry, again only citing to the
CBA but failing to argue why the Court has to interpret the CBA to resolve those claims.
Therefore, the Court would find that Plaintiff’s sixth and seventh claims are not completely
preempted by section 301 under the second Burnside inquiry because neither claim is
substantially dependent upon consideration of the terms of the CBA and both claims would
require an inquiry into the parties’ actions, not interpretation of terms in the CBA.
       3. Costs and Attorneys’ Fees
       In Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005), the Supreme Court held
that “[a]bsent unusual circumstances, courts may award attorney’s fees under § 1447(c) only
where the removing party lacked an objectively reasonable basis for seeking removal.
Conversely, when an objectively reasonable basis exists, fees should be denied.” The Court
further explained that “[i]n applying this rule, district courts retain discretion to consider whether
unusual circumstances warrant a departure from the rule in a given case.” Id.
       Plaintiff argues that a finding of bad faith or frivolousness is not a prerequisite to an
award of fees under section 1447(c). MTR at 6; Reply at 5. Whether or not the Court would
agree with that proposition, it does not believe Plaintiff has satisfied the Martin standard here.
Plaintiff further argues for fees on the theory that because the Court has discretion it should
exercise it here. Again, the Court would decline to award fees under section 1477(c) because
although Plaintiff argues that the law establishes Plaintiff’s claims are not preempted by the
LMRA and the Court arrives at that same conclusion, the Court would find there are no “unusual
circumstances” present here that justify awarding costs and attorneys’ fees outside of the
traditional standard Martin recognizes.
III.   Conclusion
       For the reasons stated above, the Court would GRANT Plaintiff’s MTR to San
Bernardino County Superior Court. However, the court would DENY Plaintiff’s request for
costs and attorneys’ fees.




                                                 10
